Citation Nr: 0610757	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-10 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date, prior to 
October 14, 1993, for the grant of a total rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 







ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Denver, 
Colorado, VA Regional Office (RO).   

In connection with his appeal, the veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in February 2006.  A transcript of 
the hearing has been associated with the claims file.  

In February 2006, the undersigned granted the veteran's 
motion to advance this on the docket.  


FINDINGS OF FACT

1.  An effective date, prior to October 14, 1993, for the 
grant of TDIU, was denied by the Board in June 1996.  

2.  The evidence added to the record since the June 1996 
Board decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence submitted since the July 1996 Board decision is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156(a), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
the March 2005 supplemental statement of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in November 2004.  

In this case, the March 2005 statement of the case (SOC) and 
April 2004, June 2004, and March 2005 letters essentially 
informed the claimant of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession (see April 2004 letter) per 38 
C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

A June 1996 Board decision denied an effective date prior to 
October 14, 1993.  That decision is final.  In order to 
reopen the claim, the veteran must present new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2005).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001. 38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Analysis

The issue of an effective date, prior to October 14,1 993, 
was previously addressed and denied by the Board in June 
1996.  The Board decision notes that the claim which led to 
the grant of TDIU was received on October 14, 1994, and the 
RO assigned an effective date of one year earlier on October 
14, 1993.  The June 1996 Board decision is final.  38 
U.S.C.A. § 7104.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

The only evidence received since the Board's 1996 
determination that relates to the claim consists of a 
February 1988 letter from the Federal Aviation Administration 
(FAA) and testimony from a February 2006 video conference 
hearing.  The February 1988 letter from the FAA reflects the 
veteran was ineligibile to hold a medical certificate and 
that the results of a recent EKG did not change his 
ineligibility status.  At his February 2006 hearing, he 
testisfied that he had to give up his job in March 1986 
because he was not able to get a medical certificate needed 
to continue flying.  He also stated that he was unable to get 
a job after that.  He also testified about military service.

While these particular records are new in the sense that the 
letter and the transcript were not previously considered, 
they are not material to the claim.  As noted, materiality 
requires that the evidence be related to an unsubstantiated 
fact needed to substantiate the claim.  In June 1996, the 
Board was already aware of the veteran's contention that he 
was not able to work since March 1986, when he stopped 
flying, and noted that fact in its decision.  Since the 
evidence submitted since then also addresses that fact, it is 
cumulative and not material to the claim.

For the reasons stated,  the additional evidence is not 
material as defined under 38 C.F.R. § 3.156.  In the absence 
of new and material evidence, the claim for an earlier 
effective date is not reopened.


ORDER

The application to reopen a claim of entitlement to an 
effective date, prior to October 14, 1993, for the grant of 
TDIU, is denied.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


